

 S2673 ENR: United States-Israel Strategic Partnership Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 2673IN THE SENATE OF THE UNITED STATESAN ACTTo enhance the strategic partnership between the United States and Israel.1.Short
			 titleThis Act may be cited as
			 the United States-Israel Strategic Partnership Act of 2014.2.FindingsCongress makes the following
			 findings:(1)The people and the Governments of the
			 United States and of Israel share a deep and unbreakable bond, forged by
			 over
			 60
			 years of shared interests and shared values.(2)Today, the people and Governments of the
			 United States and of Israel are facing a dynamic and rapidly changing
			 security
			 environment in the Middle East and North Africa, necessitating deeper
			 cooperation on a range of defense, security, and intelligence matters.(3)From Gaza, Hamas continues to deny Israel’s
			 right to exist and persists in firing rockets indiscriminately at
			 population
			 centers in Israel.(4)Hezbollah—with support from Iran—continues
			 to stockpile rockets and may be seeking to exploit the tragic and volatile
			 security situation within Syria.(5)The Government of Iran continues to pose a
			 grave threat to the region and the world at large with its reckless
			 pursuit of
			 nuclear weapons.(6)Given these challenges, it is imperative
			 that the United States continues to deepen cooperation with allies like
			 Israel
			 in pursuit of shared policy objectives.3.Statement of
			 policyIt is the policy of the
			 United States—(1)to reaffirm the unwavering support of the
			 people and the Government of the United States for the security of Israel
			 as a
			 Jewish state;(2)to reaffirm the principles and objectives
			 enshrined in the United States-Israel Enhanced Security Cooperation Act of
			 2012
			 (Public Law 112–150) and ensure its implementation to the fullest
			 extent;(3)to reaffirm the importance of the 2007
			 United States-Israel Memorandum of Understanding on United States
			 assistance to
			 Israel and the semi-annual Strategic Dialogue between the United States
			 and
			 Israel;(4)to pursue every opportunity to deepen
			 cooperation with Israel on a range of critical issues including defense,
			 homeland security, energy, and cybersecurity;(5)to continue to provide Israel with robust
			 security assistance, including for the procurement of the Iron Dome
			 Missile Defense System; and(6)to support the Government of Israel in its
			 ongoing efforts to reach a negotiated political settlement with the
			 Palestinian
			 people that results in two states living side-by-side in peace and
			 security.4.Sense of
			 Congress on Israel as a major strategic partnerIt is the sense of Congress that Israel is a
			 major strategic partner of the United States.5.Extension of war
			 reserves stockpile authority(a)Department of
			 Defense Appropriations Act, 2005Section 12001(d) of the
			 Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118
			 Stat.
			 1011) is amended by striking more than 10 years after and
			 inserting more than 11 years after.(b)Foreign
			 Assistance Act of 1961Section 514(b)(2)(A) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking
			 and 2014 and inserting , 2014, and 2015.6.Eligibility of
			 Israel for the strategic trade authorization exception to certain export
			 control licensing requirements(a)FindingsCongress
			 finds that Israel—(1)has adopted high standards in the field of export controls;(2)has declared its unilateral adherence to the
			 Missile Technology Control Regime, the Australia Group, and the Nuclear
			 Suppliers Group; and(3)is a party
			 to—(A)the Convention on
			 Prohibitions or Restrictions on the Use of Certain Conventional Weapons
			 which
			 may be Deemed to be Excessively Injurious or to Have Indiscriminate
			 Effects,
			 signed at Geneva October 10, 1980;(B)the Protocol for
			 the Prohibition of the Use in War of Asphyxiating, Poisonous or Other
			 Gases,
			 and of Bacteriological Methods of Warfare, signed at Geneva June 17, 1925;
			 and(C)the Convention on
			 the Physical Protection of Nuclear Material, adopted at Vienna on October
			 26,
			 1979.(b)Eligibility for
			 strategic trade authorization exceptionThe President, consistent with the commitments of the United States under international
			 arrangements, shall take steps so that Israel may be included in the list
			 of countries eligible for
			 the
			 strategic trade authorization exception under section 740.20(c)(1) of
			 title 15,
			 Code of Federal Regulations, to the requirement for a license for the
			 export,
			 reexport, or in-country transfer of an item subject to controls under the
			 Export Administration Regulations.7.United States-Israel cooperation on energy, water, homeland security, agriculture, and alternative
			 fuel technologies(a)In
			 generalThe President is
			 authorized, subject to existing law—(1)to undertake activities in cooperation with Israel; and(2)to
			 provide assistance promoting cooperation in the fields of energy, water,
			 agriculture, and alternative fuel technologies.(b)RequirementsIn carrying out subsection (a), the
			 President is authorized, subject to existing requirements of law and any
			 applicable agreements or understandings between the United States and
			 Israel—(1)to share and exchange with Israel research,
			 technology,
			 intelligence, information, equipment, and personnel, including through
			 sales, leases, or exchanges in kind, that the President
			 determines will advance the national security interests of the United
			 States
			 and are consistent with the Strategic Dialogue and pertinent provisions of
			 law; and(2)to enhance scientific cooperation between
			 Israel and the United States.(c)Cooperative research pilot programsThe Secretary of Homeland Security, acting through the Director of the Homeland Security Advanced
			 Research Projects Agency and with the concurrence of the Secretary of
			 State, is authorized, subject to existing law, to enter
			 into cooperative research pilot programs with Israel to enhance Israel’s
			 capabilities in—(1)border, maritime, and aviation security;(2)explosives detection; and(3)emergency services.8.Report on
			 increased United States-Israel cooperation on cybersecurityNot later than 180
			 days after the date of the enactment of this Act, the President shall
			 submit to
			 Congress a report, in a classified format or including a classified annex,
			 as appropriate, on the feasibility and advisability of expanding United
			 States-Israeli cooperation on cyber issues, including
			 sharing and advancing technologies related to the prevention of
			 cybercrimes.9.Statement of policy regarding the Visa Waiver ProgramIt shall be the policy of the United States to include Israel in the list of countries that
			 participate in the visa waiver program under section 217 of the
			 Immigration and Nationality Act (8 U.S.C. 1187) when Israel satisfies, and
			 as long as Israel continues to satisfy, the requirements for inclusion in
			 such program specified in such section.10.Status of
			 implementation of section 4 of the United States-Israel Enhanced Security
			 Cooperation Act of 2012Not
			 later than 180 days after the date of the enactment of this Act, the
			 President
			 shall, to the extent practicable and in an appropriate manner, provide an
			 update to the Committee on Foreign Relations of the Senate, the
			 Committee on Foreign Affairs of the House of Representatives, the Committee on Armed Services of the Senate, and  the Committee on Armed Services of the House of Representatives on current and future efforts undertaken by the President to fulfill the
			 objectives of section 4 of the United States-Israel Enhanced Security
			 Cooperation Act (22 U.S.C. 8603).11.Improved reporting on enhancing Israel’s qualitative military edge and security posture(a)Biennial assessment reevaluationsSection 201(c) of the Naval Vessel Transfer Act of 2008 (22 U.S.C. 2776 note) is amended by adding
			 at the end the following:(3)Biennial updatesTwo years after the date on which each quadrennial report is transmitted to Congress, the
			 President shall—(A)reevaluate the assessment required under subsection (a); and(B)inform	and consult with the appropriate congressional committees on the results of the
			 reevaluation conducted pursuant to subparagraph (A)..(b)Certification requirements for major defense equipmentSection 36(h) of the Arms Export Control Act (22 U.S.C. 2776(h)) is amended—(1)by redesignating paragraph (2) as paragraph (3); and(2)by inserting after paragraph (1) the following:(2)Requirements with respect to determination for major defense equipmentA determination under paragraph (1) relating to the sale or export of major defense equipment 
			 shall include—(A)a detailed explanation of Israel’s capacity to address the improved capabilities provided by such
			 sale or export;(B)a detailed evaluation of—(i)how such sale or export alters the strategic and tactical balance in the region, including relative
			 capabilities; and(ii)Israel’s capacity to respond to the improved regional capabilities provided by such sale or export;(C)an identification of any specific new capacity, capabilities, or training that Israel may require
			 to address the regional or country-specific capabilities provided by such
			 sale or export; and(D)a description of any additional United States security assurances to Israel made, or requested to
			 be made, in connection with, or as a result of, such sale or export..12.United States-Israel energy cooperation(a)FindingsSection 917(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337(a)) is amended—(1)in paragraph (1), by striking renewable and inserting covered;(2)in paragraph (4)—(A)by striking possible many and inserting “possible—(A)many; and(B)by adding at the end the following: “and(B)significant contributions to the development of renewable energy and energy efficiency through the
			 established programs of the United States-Israel Binational Industrial
			 Research and Development Foundation and the United States-Israel
			 Binational Science Foundation;;(3)in paragraph (6)—(A)by striking renewable and inserting covered; and(B)by striking and at the end;(4)in paragraph (7)—(A)by striking renewable and inserting covered; and(B)by striking the period at the end and inserting a semicolon; and(5)by adding at the end the following:(8)United States-Israel energy cooperation and the development of natural resources by Israel are
			 in the strategic interest of the United States;(9)Israel is a strategic partner of the United States in water technology;(10)the United States can play a role in assisting Israel with regional safety and security issues;(11)the National Science Foundation of the United States, to the extent consistent with the National
			 Science Foundation’s mission, should collaborate with the Israel Science
			 Foundation and the United States-Israel Binational Science Foundation;(12)the United States and Israel should strive to develop more robust academic cooperation in—(A)energy innovation technology and engineering;(B)water science;(C)technology transfer; and(D)analysis of emerging geopolitical implications, crises and threats from foreign natural resource
			 and energy acquisitions, and the development of domestic resources as a
			 response;(13)the United States supports the goals of the Alternative Fuels Administration of Israel
			 with respect to expanding the use of alternative fuels;(14)the United States strongly urges open dialogue and continued mechanisms for regular engagement and
			 encourages further cooperation between applicable departments, agencies,
			 ministries, institutions of higher education, and the private sector of
			 the United States and Israel on energy security issues, including—(A)identifying policy priorities associated with the development of natural resources of Israel;(B)discussing and sharing best practices to secure cyber energy infrastructure and other energy
			 security matters;(C)leveraging natural gas to positively impact regional stability;(D)issues relating to the energy-water nexus, including improving energy efficiency and the overall
			 performance of water technologies through research and development in
			 water desalination, wastewater treatment and reclamation, water treatment
			 in gas and oil production processes, and other water treatment refiners;(E)technical and environmental management of deep-water exploration and production;(F)emergency response and coastal protection and restoration;(G)academic outreach and engagement;(H)private sector and business development engagement;(I)regulatory consultations;(J)leveraging alternative transportation fuels and technologies; and(K)any other areas determined appropriate by the United States and Israel;(15)the United States—(A)acknowledges the achievements and importance of the Binational Industrial Research and Development
			 Foundation and the United States-Israel Binational Science Foundation; and(B)supports continued multiyear funding to ensure the continuity of the programs of the foundations
			 specified in subparagraph (A); and(16)the United States and Israel have a shared interest in addressing immediate, near-term, and
			 long-term energy, energy poverty, energy independence, and environmental
			 challenges facing the United States and
			 Israel, respectively..(b)Grant programSection 917(b) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337(b)(1)) is
			 amended—(1)in paragraph (1), by striking renewable energy or energy efficiency and inserting covered energy;(2)in paragraph (2)—(A)in subparagraph (F), by striking and at the end;(B)in subparagraph (G), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(H)natural gas energy, including conventional and unconventional natural gas technologies and other
			 associated technologies, and natural gas projects conducted by or in
			 conjunction with the United States-Israel Binational Science Foundation
			 and the United States-Israel Binational Industrial Research and
			 Development Foundation; and(I)improvement of energy efficiency and the overall performance of water technologies through research
			 and development in water desalination, wastewater treatment and
			 reclamation, and other water treatment refiners.; and(3)in paragraph (3)(A), by striking energy efficiency or renewable and inserting covered.(c)International partnerships; regional energy cooperation(1)International partnershipsSection 917 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337) is amended—(A)by striking subsection (d);(B)by redesignating subsection (c) as subsection (e);(C)by inserting after subsection (b) the following:(c)International partnerships(1)In generalThe Secretary, subject to the availability of appropriations, may enter into cooperative
			 agreements supporting and enhancing dialogue and planning involving
			 international partnerships between the Department, including National
			 Laboratories of the Department, and the Government of Israel and its
			 ministries, offices, and institutions.(2)Federal shareThe Secretary may not pay more than 50 percent of Federal share of the costs of implementing
			 cooperative agreements
			 entered into pursuant to paragraph (1).(3)Annual reportsIf the Secretary enters into agreements authorized by paragraph (1), the Secretary shall submit an
			 annual report to the Committee on Energy and Natural Resources of the Senate, the Committee on Foreign Relations of the Senate, the Committee on Appropriations of the Senate, the Committee on Energy and Commerce of the House of Representatives, the Committee on Science, Space, and Technology of the House of Representatives, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Appropriations of the House of Representatives that describes—(A)actions taken to implement such agreements; and(B)any projects undertaken pursuant to such agreements.(d)United States-Israel energy centerThe Secretary may establish a joint United States-Israel Energy Center in the United States
			 leveraging the experience, knowledge, and expertise of institutions of
			 higher education and entities in the private sector, among others, in
			 offshore energy
			 development to further dialogue and collaboration to develop more robust
			 academic cooperation in energy innovation technology and engineering,
			 water science, technology transfer, and analysis of emerging geopolitical
			 implications, crises and threats from foreign natural resource and energy
			 acquisitions, and the development of domestic resources as a response.; and(D)in subsection (e), as redesignated, by striking the date that is 7 years after the date of enactment of this Act and inserting September 30, 2024.(2)Constructive regional energy cooperationThe Secretary of State shall continue the ongoing diplomacy efforts of the Secretary of State in—(A)engaging and supporting the energy security of Israel; and(B)promoting constructive regional energy cooperation in the Eastern Mediterranean.Speaker of the House of RepresentativesVice President of the United States and President of the Senate